                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,
                                                  Case No. 18-cv-590-pp
      v.

VLADIMIR M. GOROKHOVSKY,
LARISSA OCHERETNER,
GOROKHOVSY IMPORTS AND INVESTMENT GROUP LLC,
WELLS FARGO BANK NA,
STATE OF WISCONSIN, and
GUTHRIE & FREY WATER CONDITIONING LLC,

                  Defendants.


    ORDER DENYING PLAINTIFF’S MOTION TO STRIKE DEFENDANT
OCHERENTNER’S ANSWER AND ENTER DEFAULT JUDGMENT (DKT. NO.
  78) AND GRANTING PLAINTIFF’S ALTERNATIVE MOTION TO COMPEL
   OCHERENTER’S DISCOVERY RESPONSES (DKT. NO. 78), GRANTING
   JOINT MOTION FOR JUDGMENT (DKT. NO. 82), GRANTING SECOND
 MOTION FOR DEFAULT JUDGMENT AS TO GUTHRIE & FREY (DKT. NO.
   83), GRANTING PLAINTIFF’S MOTION FOR REFERRAL OF PENDING
    DISCOVERY MOTIONS AND FUTURE NONDISPOSITIVE PRETRIAL
   MATTERS TO MAGISTRATE JUDGE (DKT. NO. 75) AND DENYING AS
MOOT DEFENDANT GOROKHVOSKY’S MOTION FOR PROTECTIVE ORDER
                           (DKT. NO. 69)


      The plaintiff filed this case to reduce to judgment federal income tax

assessments against defendant Vladimir Gorokhovsky and to enforce its federal

tax liens against two real properties located in Mequon and Brown Deer. Dkt.

No. 1. Wells Fargo Bank, Larissa Ocheretner, Vladimir M. Gorokhovsky and

Gorokhovsky Imports and Investment Group LLC filed answers. Dkt. Nos. 7,

16, 24. This court granted default judgment as to the Office of Lawyer

Regulation and Leonard J. Kutchera, denied without prejudice the motion for
                                        1
default judgment as to Guthrie & Frey, and granted Attorney Kyle Jesinki’s

motion to withdraw from his representation of Ocheretner. Dkt. No. 65. After

the plaintiff moved to compel, dkt. no. 66, and defendant Gorokhovsky filed a

motion (and an amended motion) for a protective order, dkt. nos. 69, 74, the

plaintiff asked the court to refer all discovery and non-dispositive motions to a

magistrate judge, dkt. no. 75. The plaintiff also has filed a motion to strike

Ocheretner’s answer (or alternatively compel), dkt. no. 78, a joint motion for

consent judgment with the Wisconsin Department of Revenue, dkt. no. 82, and

a second motion for default against Guthrie & Frey, dkt. no. 83. This order

addresses potentially dispositive issues and refers the case to a magistrate

judge to handle the two pending discovery motions and future nondispositive

pretrial motions.

I.    Plaintiff’s Motion to Strike Defendant Larissa Ocheretner’s Answer
      and Enter Default Judgment Pursuant to Rule 37(d), or in the
      Alternative, Compel Ocheretner’s Discovery Responses (Dkt. No. 78)

      On September 12, 2019, the plaintiff filed a motion under Rule 37(d),

asking the court to strike Ocheretner’s answer and to enter default judgment

because she failed to respond to the plaintiff’s interrogatories and requests for

production of documents. Dkt. No. 78. Ocheretner, who is defendant Vladimir

Gorokhovsky’s ex-wife, holds the title to the Mequon property at issue in the

suit. Id. at 2. The plaintiff served its first set of requests for production of

documents on May 21, 2019, seeking documents about the ownership of the

real property at issue. It included interrogatories regarding Gorokhvosky’s

spending and finances during his marriage to Ocheretner. Id. Ocheretner failed

to respond by June 20, 2019, id. at 3; discovery closed September 13, 2019—


                                          2
the day after the plaintiff filed this motion. Along with the motion, the plaintiff

filed a declaration to which it attached the discovery requests, emails from

Ocheretner, and a summary of Ocheretner’s statements in a phone

conversation with plaintiff’s counsel during which she said she had no plans to

respond and believed it would be “useless” to participate in this lawsuit. Dkt.

No. 79 at 2.

       Ocheretner has not responded to the plaintiff’s motion. Despite not being

its target, Gorokhovsky did respond, asking the court to deny the motion and

to “set up an evidentiary telephonic hearing on all legal and factual issues.”

Dkt. No. 80. He claims that Ocheretner is not represented by counsel and “not

fully capable of understanding and comprehending legal English drafting and

does not possess any skills required to prepare and to file any legal document

with this court.” Id. at 1. Gorokhovsky indicated that while he is a lawyer, he

was not filing the response as counsel for Ocheretner, but “as the Friend of this

Court in order to advise this Honorable Court of complexity of situation, which

is not being fully disclosed to this Court by plaintiff’s counsel, Atty. Nygaard.”

Id. at 2.

       No party—even one who does not have a lawyer—may ignore the rules.

McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested

that procedural rules in ordinary civil litigation should be interpreted so as to

excuse mistakes by those who proceed without counsel.”). Ocheretner is a party

to this case. The rules require that she must respond to discovery requests

unless the court has ordered otherwise.

       That said, striking the answer and entering default is a drastic sanction

in this case. Rule 12(f) of the Federal Rules of Civil Procedure allows the court

to strike from a pleading any redundant, immaterial, impertinent or


                                         3
scandalous matter. Fed. R. Civ. P. 12(f). It does not vest the court with the

power to strike an answer in its entirety. Agstar Financial Services, PCA v.

Union Go–Dairy, LLC, No. 1:10-cv-00145-SEB-MJD, 2011 WL 772754, *1 (S.D.

Ind. Feb. 25, 2011). The court’s authority to strike an answer arises from “the

control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Link v. Wabash R. Co., 370

U.S. 626, 630–31 (1962).

       The court did not terminate counsel’s representation of Ocheretner until

July 8, 2019. Dkt. No. 65. Although it appears from the declaration filed by

plaintiff’s counsel that Ocheretner does not intend to participate in the case,

Ocheretner has not said as much to this court, or on the record. The court will

order Ocheretner to respond to the discovery requests in 30 days. If Ocheretner

fails to respond or comply with the rules, the plaintiff may renew its motion for

sanctions.

II.   Plaintiff and Wisconsin Department of Revenue’s Joint Motion for
      Judgment (Dkt. No. 82)

      On October 4, 2019, the plaintiff and the Wisconsin Department of

Revenue filed a motion for entry of consent judgment. Dkt. No. 82. They have

resolved the claims in Counts Two and Three and argue there is no just reason

for delay under Rule 54(b). Id. at 1.

      Rule 54(b) allows the court to direct entry of a final judgment as to one or

more of the parties only if there is no just reason for delay. Fed. R. Civ. P.

54(b). The court finds no just reason for delay and will enter the consent

judgment.




                                         4
III.    Plaintiff’s Second Motion for Default Judgment as to Guthrie & Frey
        (Dkt. No. 83)

        The court denied without prejudice the plaintiff’s first motion for default

judgment against Guthrie & Frey because the court could not determine

whether service was proper. Dkt. No. 65. The plaintiff has filed a second motion

for default judgment as to Guthrie & Frey, along with the declaration of Robert

Frey and a proposed judgment. Dkt. Nos. 83, 84.

        A.    Entry of Default

        Robert Frey, the owner and registered agent of Guthrie & Frey Water

Conditioning LLC, confirms in the declaration that Office Manager Jean

Klemmons is authorized to receive service on behalf of Guthrie & Frey and was

served on June 14, 2018. Dkt. No. 84 at 2. The declaration says that Guthrie &

Frey declined to answer or otherwise respond to the complaint by July 5, 2018,

and that it does not intend to answer or respond. Id. The clerk of court properly

entered default under Rule 55(a).

        B.    Judgment

        When the court determines that a defendant is in default, the court

accepts as true the well-pleaded allegations in the complaint. e360 Insight v.

The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007). “A default judgment

establishes, as a matter of law, that defendants are liable to plaintiff on each

cause of action in the complaint.” Id. The plaintiff here does not seek damages,

but a judgment stating that the real properties identified in Counts Two and

Three of the complaint should be sold free and clear of any rights, claims or

interest that Guthrie & Frey might have had. No party has opposed the motion

and the court finds that it is properly supported. The court will grant the

plaintiff’s motion for default judgment and enter judgment against Guthrie &

Frey.
                                          5
IV.   Rule 7(h) Expedited Non-Dispositive Motion for Referral of Pending
      Discovery Motions and Future Nondispositive Pretrial Matters to a
      Magistrate Judge (Dkt. No. 75)

      On August 30, 2019, the plaintiff asked the court to refer all pending

discovery motions and future nondispositive pretrial matters to a magistrate

judge for resolution. The plaintiff notes that it would remove the parties

“current and future disputes in this contentious case” from the court’s busy

docket and facilitate the resolution of the discovery motions. Dkt. No. 75.

      The plaintiff alleges that defendants Gorokhovsky and Ocheretner have

failed to participate meaningfully in discovery, and that Gorokhovsky has

stopped paying the mortgage on his properties, causing continued losses. Dkt.

Nos. 75 at 5; 76 at 2. Gorokhovsky filed a brief in opposition to the motion

because he “strenuously objected” to referral to a magistrate judge at the

beginning of the case and sees any referral now as an attempt to circumvent

his prior objection. Dkt. No. 77 at 2. He also accuses the plaintiff of using

“strong hand” litigation tactics. Id.

      It is time for this case to move forward in the most expeditious way

possible. The court’s trial calendar does not permit a hearing in the near

future. The court has the authority to refer non-dispositive pretrial motions to

the magistrate judge without the consent of the parties. See 28 U.S.C.

§636(b)(1)(A). Gorokhovsky’s concerns are ill-founded; he retains the right to

appeal a magistrate judge’s order or object to any recommendation the

magistrate judge might make on a dispositive motion. The court will refer this

matter to a magistrate judge to address the pending discovery-related motions

and to oversee future nondispositive pretrial matters.




                                         6
V.    Defendant’s Motion for Protective Order Limiting Plaintiff’s
      Discovery Pursuant to Rule 26(c) of Fed. R. Civ. P. (Dkt. No. 69)

      The defendant filed this motion on July 16, 2019, asking the court to

limit the amount of discovery he must produce in response to the plaintiff’s

discovery demands. Dkt. No. 69. He attached forty-one pages of affidavits and

other documents to the motion. Dkt. No. 69-2. The plaintiff filed its opposition

brief on August 6, 2019. Dkt. No. 70. Nine days later, rather than filing a reply,

Gorokhovsky filed an amended motion. Dkt. No. 74. The amended motion

added a certification that Gorokhovsky had conferred with the plaintiff.

      The filing of the amended motion moots the original motion, and the

court will dismiss it as moot. The court is referring the amended motion to

Magistrate Judge Duffin.

VI.   Conclusion

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to strike

defendant Larissa Ocheretner’s answer and enter default judgment. Dkt. No.

78.

      The court GRANTS the plaintiff's motion to compel Ocheretner’s

discovery responses. The court ORDERS that Ocheretner shall serve written

responses to the plaintiff’s interrogatories and shall provide documents to its

requests for production within 30 days of receiving this order. The court warns

Ocheretner that failure to provide the requested discovery could result in the

plaintiff requesting, and this court imposing, sanctions, including monetary

sanctions or entry of a money judgment against her.

      The court GRANTS the plaintiff and the Wisconsin Department of

Revenue’s joint motion for judgment. Dkt. No. 82. The court will enter

judgment accordingly.


                                        7
      The court GRANTS the plaintiff’s second motion for default judgment as

to Guthrie & Frey. Dkt. No. 83. The clerk will enter judgment accordingly.

      The court GRANTS the plaintiff’s Rule 7(h) expedited non-dispositive

motion for referral of pending discovery motions and future nondispositive

pretrial matters to a magistrate judge. Dkt. No. 75. The court will enter a

separate order REFERRING this case to Magistrate Judge William E. Duffin.

      The court DENIES AS MOOT Gorokhovsky’s motion for protective order

limiting the plaintiff’s discovery. Dkt. No. 69.

      Dated in Milwaukee, Wisconsin this 3rd day of December, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          8
